948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Brian A. BROWN, Appellant,v.LORTON MAXIMUM SECURITY FACILITY, et al.
No. 89-5403.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1991.

Before RUTH BADER GINSBURG, D.H. GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the order to show cause filed April 24, 1991, and the lack of any response thereto, it is


2
ORDERED that the show cause order be discharged.   It is


3
FURTHER ORDERED that the appeal be dismissed.   Claims in this civil action remain pending before the district court, and that court has not entered final judgment pursuant to Fed.R.Civ.P. 54(b).   Therefore, the district court's order filed August 18, 1989, "[does] not terminate the action as to any of the claims or parties," Fed.R.Civ.P. 54(b), and hence is not reviewable on appeal at this juncture.   See Brookens v. White, 795 F.2d 178, 179 (D.C.Cir.1986).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.